Citation Nr: 0815072	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-06 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for an upper and lower 
jaw disability.

2.  Entitlement to service connection for an upper and lower 
teeth disability, to include residuals of trauma to the 
teeth.

3.  Entitlement to service connection for osteoarthritis.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1961 to December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Lincoln, Nebraska, Regional Office 
(RO).  A December 2004 rating decision, in pertinent part, 
denied the veteran's claim of entitlement to service 
connection for osteoarthritis.  An August 2005 rating 
decision denied the veteran's claims of entitlement to 
service connection for an upper and lower jaw disability, and 
entitlement to service connection for an upper and lower 
teeth disability.  The veteran perfected appeals as to the 
foregoing denials of service connection.  

Additional medical evidence was received and associated with 
the claims file subsequent to the December 2005 supplemental 
statement of the case as to the issue of entitlement to 
service connection for osteoarthritis and the December 2005 
statement of the case as to the issues of entitlement to 
service connection for an upper and lower jaw disability and 
entitlement to service connection for an upper and lower 
teeth disability.  This additional medical evidence, however, 
was not pertinent to the issues considered herein.  
Consequently, the issuance of another supplemental statement 
of the case is not necessary prior to this appellate review.  
38 C.F.R. §§ 19.37, 20.1304 (2007).  

The issue of entitlement to service connection for an upper 
and lower teeth disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An upper and lower jaw injury was not shown in service, 
nor has a current upper and lower jaw disability been shown.  

2.  Osteoarthritis was not shown in service, was not manifest 
to a compensable degree within the first post-service year, 
and any current osteoarthritis is unrelated to service or to 
a disease or injury of service origin.  


CONCLUSIONS OF LAW

1.  An upper and lower jaw disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Osteoarthritis was not incurred in or aggravated by 
active service, and may not be presumed to be related to 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the claims adjudicated herein, the RO 
provided the appellant both pre- and post-initial-
adjudication notice by letters dated in September 2004, June 
2005, and March 2006.  The notification substantially 
complied with all the requirements of Dingess v. Nicholson, 
as well as with the requirements set out in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claims and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  

Complete notice was not provided prior to the initial 
adjudication and that error is presumed prejudicial.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the 
record reflects that the veteran was provided with a 
meaningful opportunity to participate in the adjudication 
process such that any notice error did not affect the 
essential fairness of the adjudication of the claims decided 
herein.  

VA has obtained the service medical records, VA and private 
post-service medical records, assisted the veteran in 
obtaining evidence, provided VA examinations, and afforded 
the veteran the opportunity to give testimony before the 
Board.  

Although the veteran was provided with an examination for the 
purpose of obtaining an opinion regarding the origin of the 
osteoarthritis claim under consideration, no specific opinion 
was obtained with respect to the origin of the jaw disability 
at issue.  The Board specifically declines to undertake 
further development to provide a medical examination to 
obtain such a medical opinion because there is no evidence of 
treatment for the claimed disorder in service, no medical 
evidence of a current jaw disability, and no competent 
evidence that even suggests that there is a relationship 
between service and the claimed disability.  Thus, there is 
no indication that it is related to service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  In view of the absence of 
evidence of a chronic disability in service, a current 
disorder, and any nexus statements in the post-service 
treatment records, any opinion relating a jaw disability to 
service would be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim." 38 USCA § 5103A(a)(2).

All known and available records relevant to the issues 
considered herein have been obtained and associated with the 
veteran's claims file.  VA has substantially complied with 
the notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claim at this time.

The Veteran's Contentions

The veteran alleges that osteoarthritis and an upper and 
lower jaw disability were the result of an automobile 
accident in service which is well-documented in his service 
medical records.  

Principles of Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active military, naval or air service or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of a psychosis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b).

Upper and Lower Jaw Disability

Service medical records reveal no records of complaints, 
treatment, or diagnosis involving the veteran's upper or 
lower jaw.  There was no reference to an injury to the jaw in 
the medical records pertaining to the well-documented August 
1963 motor vehicle accident in service.  The December 1964 
clinical evaluation of the veteran upon separation from 
service produced normal findings, including the evaluation of 
the head, face, neck, mouth and throat.  

Post-service, the comprehensive VA examination of the veteran 
in July 1971 made no reference to a disability of the upper 
or lower jaw.  Examination of the head, face, neck mouth and 
throat produced normal findings.  

Post-service private and VA medical treatment records show no 
complaints, treatment, or diagnosis with respect to the 
veteran's upper or lower jaw.  

The veteran believes that he has a current upper and lower 
jaw disability, and that it is directly related to his 
experiences in service, and specifically to injuries 
sustained in an in-service motor vehicle accident.  He has 
not been shown, however, to possess the medical background 
required to provide such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay medical opinions, particularly 
in the absence of any supporting medical authority, serve no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

The fact that there was no evidence of an injury to the upper 
or lower jaw in service, and no medical evidence of a current 
upper or lower jaw disability weighs heavily against the 
claim.  

Given the absence of competent evidence of a current upper or 
lower jaw disability, and in the absence of competent 
evidence that any such disability, if found, is related to an 
in-service injury or disease, the preponderance of the 
evidence is against the claim for service connection; there 
is no doubt to be resolved; and service connection for an 
upper and lower jaw disability is not warranted.

Osteoarthritis

In September 2004, the veteran filed the current claim of 
entitlement to service connection for osteoarthritis in 
conjunction with a claim of entitlement to service connection 
for a left arm and left shoulder disability.  Service 
connection was ultimately granted for left shoulder 
bursitis/tendonitis and left elbow tendonitis, but was denied 
for osteoarthritis.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed osteoarthritis.  

First, the claims file contains a report of a November 2005 
VA orthopedic examination that resulted in a diagnoses of 
left shoulder osteoarthritis and right shoulder 
osteoarthritis.  The Hickson element (1) has therefore been 
satisfied as to the disability claimed.  

With respect to Hickson element (2), service medical records 
reveal no records of complaints, treatment, or diagnosis of 
osteoarthritis.  Further, the December 1964 clinical 
evaluation of the veteran upon separation from service 
produced normal findings, including the evaluation of the 
upper extremities, lungs, and chest.  The veteran, however, 
sustained documented injuries to the left shoulder and chest 
as a result of the well-documented August 1963 motor vehicle 
accident.  Although there was no evidence of osteoarthritis 
at the time, and x-rays of the left shoulder and chest taken 
12 days after the accident were negative, given that there 
was an injury to the area in which osteoarthritis is 
currently diagnosed, for purposes of analysis, Hickson 
element (2) is considered to have been met.  

With reference to Hickson element (3), for the veteran to be 
successful in his claim, the evidence must show either that 
it is at least as likely as not that his current 
osteoarthritis is related to a disease or injury that 
occurred in service, or that osteoarthritis was shown in the 
first post-service year.  If the preponderance of the 
evidence shows otherwise, the veteran's claim must be denied.  

With respect to whether a relationship can be established 
between the current osteoarthritis and service on a 
presumptive basis, it is initially noted that there is no 
medical evidence available for the first post-service year.  
The earliest post-service medical record is that of the July 
1971 comprehensive VA examination.  In the report of that 
examination, there was no reference to osteoarthritis, or a 
disability of the left upper extremity, or chest.  Orthopedic 
examination produced normal findings with the exception of a 
diagnosis of chronic lumbar strain.  Upper and lower 
extremities had full range of motion.  X-rays of the chest 
produced normal findings.  It is noted that the initial 
medical documentation of osteoarthritis is dated in 2004, 40 
years after service.  Regardless, given the absence of the 
documentation of osteoarthritis in the first post-service 
year, entitlement to service connection for such disability 
may not be granted on a presumptive basis.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The question then is whether the evidence is at least in 
equipoise as to whether the veteran has current 
osteoarthritis that is related to service.  

The veteran himself has theorized that he has osteoarthritis 
that is directly related to an in-service injury he sustained 
in a motor vehicle accident in 1963.  With respect to any 
medical conjectures that could be made on her part, however, 
the veteran has not been shown to possess the medical 
background required to provide such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay hypothesizing, 
particularly in the absence of any supporting medical 
authority, serves no constructive purpose and need not be 
considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  
While the Board is sympathetic to the veteran's assertions 
that his current osteoarthritis at issue is related to 
service, he is not qualified to render a medical opinion 
regarding the origin of a disability, and his statements 
cannot serve as competent medical evidence of the etiology of 
this disability.  

In the category of supporting medical authority from those 
who do have the requisite medical background, however, the 
evidence includes the report of a statement from a 
physician's assistant, S.K.D., MPAS, PA-C, dated in July 
2004.  In her statement, S.K.D. indicated that the veteran is 
a patient of hers who has occasional left arm and shoulder 
pain, and that the veteran told her that it was residual pain 
from a motor vehicle accident that he had in service in 
August 1963.  The veteran was reported by S.K.D. to have also 
told her that that he has "suffered with . . . left 
shoulder/arm and chest pain since the accident."  After 
describing the veteran's complaints of generalized achiness 
to the left shoulder, which S.K.D. stated was consistent with 
arthritis from a traumatic event, she offered the opinion 
that veteran was "suffering from  . . . osteoarthritis of 
the left arm/shoulder and chest wall which are secondary to 
the motor vehicle accident while on-duty in the military."  

Although the foregoing medical statement is probative of the 
question of etiology of the veteran's osteoarthritis, its 
probative value is weakened significantly due to the fact it 
was very clearly based upon the history provided by the 
veteran, himself.  There is no indication that S.K.D. had the 
benefit of a review of the veteran's medical records in 
general, or his service medical records in particular.  More 
importantly, there is no indication that S.K.D. knew of the 
veteran's normal x-ray examination following the 1963 
automobile accident, or his normal evaluation upon separation 
from service in 1964, or the normal examination post-service 
in July 1971.  

The Board finds that the statement of S.K.D. has limited 
probative value, if any, as it is merely a recitation of the 
veteran's self-reported and unsubstantiated history.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Although the Board 
may not disregard a medical opinion solely on the rationale 
that a medical opinion was based on a history given by the 
veteran, it may do so when a medical opinion that is based on 
facts provided by the veteran that have been found to be 
inaccurate.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  The veteran has alleged that his current left 
shoulder condition is related to a service injury.  As a lay 
person, he does not possess the medical background required 
to provide such an opinion.  Espiritu, 2 Vet. App. at 492.  
S.K.D.'s opinion is based solely on the veteran's self-
reported history and diagnosis.  

On the other hand, the medical evidence against the veteran's 
claim consists of the report of a November 2005 VA orthopedic 
examination conducted by a VA physician.  Following a 
complete review of the veteran's claims file, and a detailed 
outline of the medical evidence contained in that file 
including the medical reports from the treatment of the 
veteran following the August 1963 motor vehicle accident, the 
VA physician concluded that the osteoarthritis found in the 
veteran's left shoulder was not caused by or the result of 
injuries to the left shoulder in service.  The VA examiner 
noted that x-rays of the left elbow demonstrated no evidence 
of osteoarthritis, and noted further that although x-rays of 
the left shoulder demonstrated mild degenerative changes, a 
comparison of the x-rays of the right shoulder showed similar 
results.  Based upon these findings, the examiner concluded 
that "it is most likely that the mild degenerative changes 
seen on the left shoulder x-ray represent changes associated 
with the normal aging process, and not secondary to service-
incurred injury, as similar findings are found on the right 
(non-injured) shoulder."  

This latter VA examination report is deemed more probative 
than the former statement from the physician's assistant, 
S.K.D., noted above because the latter conclusion was based 
expressly upon the record and not upon the veteran's 
recollections.  It is significant to this discussion that the 
medical record review and examination in November 2005 was 
accomplished by a physician, included a thorough historical 
review, and provided sound reasons for the opinion reached, 
based upon the veteran's documented medical history and 
reference to diagnostic medical tests as well as the prior 
medical records.  This foundation is clearly distinguished 
from the earlier opinion supporting the veteran's claim in 
terms of probative value.  The November 2005 VA examination 
report is highly probative while the supporting statements' 
value are grossly diminished by the fact that they were based 
upon the veteran's lay reports of history and were thus 
mostly speculative in nature.  

The examiner who conducted the November 2005 VA examination 
did recognize the motor vehicle injury sustained in service, 
and did find that a left shoulder disability and a left elbow 
disability were as likely as not related to that in-service 
injury, but found no basis upon which he was able to arrive 
at any other conclusion than that the current osteoarthrtitis 
was unrelated to the in-service motor vehicle accident as 
alleged by the veteran.  Service connection has since been 
granted for left shoulder bursitis and tendonitis.  The Board 
cannot ignore the fact that the veteran had a normal 
orthopedic examination both upon separation from service and 
within  seven years post-service, and that the initial 
diagnosis of osteoarthritis was not until over 40 years after 
service.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the veteran's 
osteoarthritis is proximately due to or the result of a 
service-connected disease or injury, or that his current 
osteoarthritis was incurred during service, to include on a 
presumptive basis.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply since there is no approximate balance of the evidence 
for and against the claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for the claimed 
osteoarthritis is not warranted.


ORDER

Entitlement to service connection for an upper and lower jaw 
disability is denied.

Entitlement to service connection for osteoarthritis is 
denied.


REMAND

The veteran also seeks entitlement to service connection for 
an upper and lower teeth disability.  Regulations authorize 
one-time dental examination and treatment for a service-
connected noncompensable dental disability.  See 38 U.S.C.A. 
§ 1712 and 38 C.F.R. § 17.161.  The veteran does not contend 
that he is entitled to one-time treatment; rather, he seeks 
VA dental treatment and compensation based upon service-
connected status.

As noted above, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  In the case of service connection for VA dental 
treatment purposes, the evidence must also establish that the 
claimed dental disorder is related to service by virtue of 
in-service dental trauma.  

Service medical records include an October 1963 narrative 
summary that related a history of an August 1963 automobile 
accident that "resulted in breaking the front upper teeth 
and laceration of the tongue . . .."  Post-service medical 
records reveal dental treatment, including dental and crown 
debridement and restoration of tooth structure during a March 
1971 VA hospitalization.  Also noted was treatment for 
periodontitis, calculus of the teeth, and dental caries.  
Based ostensibly upon this evidence, the veteran was afforded 
a VA dental examination in November 2005 for the specified 
purpose of determining whether it is at least as likely as 
not that the injuries sustained by the veteran in the motor 
vehicle accident during service resulted in his present upper 
and lower teeth disability.  

The November 2005 VA examination revealed the veteran to be 
edentulous (complete loss of teeth) reporting that he had all 
of his teeth removed in 1992 by a private dentist.  The 
veteran stated that dentures were made but did not fit and he 
had not worn them since.  Following examination, the 
examining VA dentist stated that "based on the available 
medical and dental records, I am unable to confirm a service-
incurred injury occurred involving trauma of teeth."  

The veteran has indicted that he had intervening dental 
treatment in 1992 that resulted in the removal of all of his 
teeth.  Although the veteran has not specified the medical 
provider, it is incumbent upon VA to assist the veteran in 
obtaining the evidence that are clearly pertinent to his 
claim, and it is incumbent upon the veteran to assist in 
obtaining such evidence.  38 U.S.C.A. § 5103A(b).  

Secondly, it is clear that the November 2005 VA dental 
examination results were inconclusive.  Furthermore, the VA 
medical examiner who conducted the examination did not fully 
address the question posed by VA with respect to the etiology 
of the disability at issue.  Consequently, the Board finds 
that the necessity for an appropriate examination is shown 
for the proper assessment of the veteran's claim.  
38 U.S.C.A. § 5103A; McClendon v. Nicholson, 20 Vet. App. 79 
(2006), 

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to provide 
information pertinent to the identity of 
the medical professional who extracted 
all of his teeth in 1992.  After 
obtaining any necessary authorization, 
obtain and associate with the claims file 
copies of the veteran's private treatment 
records from the medical professional who 
extracted the veteran's teeth in 1992.  

2.  After completion of the foregoing, 
schedule the veteran for an appropriate 
VA dental examination(s) to determine 
whether the veteran has a current upper 
and lower teeth disability, and if found, 
whether it bears any relationship to 
service, including any treatment or 
injuries identified in the service 
medical records.  

The claims file, a copy of this remand, 
and any additional evidence obtained 
pursuant to the requests above, should be 
made available to the examiner for 
review.

Based on the examination and review of 
the claims folder, the examiner must 
answer the following question:

Is it at least as likely as not (50 
percent probability), that any dental 
disability found is (are) related to 
dental trauma incurred service on any 
basis?  A complete rationale for any 
opinions expressed should be provided.  

3.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed, 
including in particular the requested 
examination report and required medical 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand and if they are 
not, implement corrective procedures.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above to include further VA 
examinations, adjudicate the veteran's 
claim.  If any benefit requested on 
appeal is not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim and 
result in a denial.  38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


